ITEMID: 001-57478
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: CHAMBER
DATE: 1976
DOCNAME: CASE OF ENGEL AND OTHERS v. THE NETHERLANDS (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Non-pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient
TEXT: 5. The only question remaining to be settled is that of the application of Article 50 (art. 50) in the present case. Thus, as regards the facts, the Court can refer for the main points to paragraphs 12 to 53 of its judgment of 8 June 1976 (ibid., pp. 6-23), confining itself here to giving some brief details.
6. Mr. Engel, Mr. de Wit, Mr. Dona and Mr. Schul do not allege that they have suffered any material damage, loss of income, legal expenses or other disbursements, but each of them claims a "purely symbolic" sum of one thousand French francs (1,000 FF), presumably for moral damage.
7. The Commission’s delegates think that financial compensation "is due to Mr. Engel for the breach of Article 5 para. 1 (art. 5-1) as such"; they "suggest to the Court that it should follow in this respect the method of calculation adopted in the Ringeisen case" (judgment of 22 June 1972, Series A no. 15). On the other hand, the breach of Article 6 para. 1 (art. 6-1) is said to have caused Mr. de Wit, Mr. Dona and Mr. Schul no "special damage", with the result that "the decision referred to in item 11" of the operative provisions of the judgment of 8 June 1976 would for these applications amount, "in itself", to "just satisfaction within the meaning of Article 50 (art. 50)".
8. The Government ask the Court to "fix the compensation, if any, on a purely symbolic sum" in the case of Mr. Engel. They agree with the delegates as regards Mr. de Wit, Mr. Dona and Mr. Schul.
